DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 03/02/2021 has been entered. Claims 1, 6, 11, 16, and 18 have been amended. Claims 4-5 and 14-15 have been cancelled. Claims 1-3, 6-13, and 16-20 remain pending in the application. 

 Response to Arguments

Claim Rejections - 35 USC § 103
Applicant submits that the features of amended claims 1 and 11 are not obvious for a person of ordinary skill in the art based on applied references Xie, Kim, and Hatzieleftheriou. Examiner respectfully submits that please refer to MPEP 2145 citing” If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.” 

 Regarding claim 1, Applicant argues that:  “However, Xie discloses logging only metadata or logging both metadata and data. The Examiner appears to hold the view that they correspond to the general journaling mode and data journaling mode of the present application. However, the feature of Xie is not based on whether file data has a 
  In response, Examiner respectfully submits that the language of the limitations “if a designated condition is satisfied” is conditional and makes the steps after “if” limitation (“updating at least the part of the file data stored in the first memory based at least on the journal data, and wherein the processor is further configured to store, in the second memory: journal data related to a change in at least a part of a data block and metadata of the file data if the file data corresponds to a designated attribute, or journal data related to a change in at least a part of metadata of the file data if the file data does not correspond to the designated attribute.”) optional since there is no step cited in case the designated condition is not satisfied. Therefore, with the broadest reasonable interpretation, if the designated condition is not satisfied, no step is required to be performed. Please refer to MPEP 2111.04 citing “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”. However, in order to promote compact prosecution throughout the office action, Examiner applies prior arts for the limitation citing “if a designated condition is satisfied” as the prior art teaches what happens when the designated condition is satisfied.  The primary reference, XIE, in paragraph [0003], line 13 explains that In the event of an unexpected interruption, the file system can be restored to a known good state by reading and replaying the journal when the system restarts.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over XIE (US 2008/0098040) in view of Kim (US 9,697,116 B2)


   Regarding claim 1, XIE discloses: An electronic device, comprising: a first memory storing file data; (XIE, [0006], line 3- storing data on a first storage media using a first device in a format associated with a file system), a second memory having an attribute different from that of the first memory; (XIE [0006],line 6- storing journal information associated with the file system on a second storage media in the first device, wherein the journal information is distinct from the file system and the data is readable by other devices having a file system compatible with the file system.)  
and a processor, wherein the processor is configured to perform: storing journal data related to a change in at least a part of the file data in the second memory, (XIE [0006], line 6- storing journal information associated with the file system on a second storage media in the first device, wherein the journal information is distinct from changes to the file system in a separate file called a journal.) 
and if a designated condition is satisfied, updating at least the part of the file data stored in the first memory based at least on the journal data, (XIE, [0003], line 13-In the event of an unexpected interruption, the file system can be restored to a known good state by reading and replaying the journal when the system restarts.)
and wherein the processor is further configured to store, in the second memory: journal data related to a change in at least a part of a data block and metadata of the file data if the file data corresponds to a designated attribute, 
(XIE, [0030] If the journal is configured to log meta data only in step 320, only changes to the file system are stored in step 325. If, however, the journal is configured to log both data and meta data in 320, changes to the file system as well as changes to the actual data are stored in the journal in step 325; [0003], line 23 - Journaling file systems may record meta-data, that is, information about the data, such as when a data file was created, file size, and storage location, or both data and meta-data.)
or journal data related to a change in at least a part of metadata of the file data if the file data does not correspond to the designated attribute.  (XIE, [0030] If the journal is configured to log meta data only in step 320, only changes to the file system are stored in step 325. If, however, the journal is configured to log both data and meta data in 320, changes to the file system as well as changes to the actual data are stored in the journal in step 325.)
    However XIE does not clearly disclose: 
wherein the storing comprises buffering at least a part of the journal data in a first area of the second memory, and journaling at least a part of the journal data in a second area of the second memory; 

However Kim discloses: 
wherein the storing comprises buffering at least a part of the journal data in a first area of the second memory, and journaling at least a part of the journal data in a second area of the second memory; (Kim, column 1, lines 45-54, inserting in a first map table, a plurality of entries each formed of a pair of a first logical address directing a first logical area of the storage and a second logical address directing a second logical area of the storage; writing the journal data to a physical area of the storage corresponding to the first logical address; and remapping the first logical address corresponding to the physical area onto the second logical address using the plurality of entries when a size of a usable space of the first logical area is less than a predetermined value; column 2, line 52- writing method further comprises buffering the random data using a random writing buffer before sequentially writing the gathered random data; column 8, line 30- performs a writing operation on the physical area 112 once and performs journaling using the remapping; column 3, lines 57- 67) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE with the teaching of Kim to prevent a part of the file system managing the storage from being corrupted. (Kim, column 8, lines 52-56) and improve the performance of storage (Kim, column 6, line 27)






  Regarding claim 2, XIE in view of Kim discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: wherein the updating comprises updating at least the part of the file data stored in the first memory based at least on the buffered journal data or the journaled journal data.  (XIE, [0003], line 13-In the event of an unexpected interruption, the file system can be restored to a known good state by reading and replaying the journal when the system restarts.)

    Regarding claim 3, XIE in view of Kim discloses all of the features with respect to claim 2 as outlined above. Claim 3 further recites: wherein the second memory comprises a plurality of random access memories, including a first random access memory corresponding to the first area and a second random access memory corresponding to the second area. (XIE, [0008], line 3- the journal information is stored in non-volatile memory; [0017], line 3- at least two computer readable storage media, such as flash memory 102, SDRAM 104, and hard disk drive 105.)
  
  Regarding claim 7, XIE in view of Kim discloses all of the features with respect to claim 1 as outlined above. XIE does not clearly disclose: wherein the processor is configured to store the journal data in the first memory using a process related to the journal data if available capability of the second memory is within a first threshold value.
   However Kim discloses:
wherein the processor is configured to store the journal data in the first memory using a process related to the journal data if available capability of the second memory is within a first threshold value.  (Kim, column 7, line 62- the remap command is issued by the host 200 when the size of usable space of the first logical area 112-1 is smaller than a predetermined or, alternatively, desired value. For example, when usable space does not exist in the first logical area 112-1 because the first logical area 112-1 is full, the remap command is issued; column 6, line 27- performing remapping where a first logical area corresponding to a physical area is converted into a second logical area based on a remap command generated according to a storage condition. Herein, the storage condition may be information associated with a size of a usable space of the first logical area/the second logical area.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE with the teaching of Kim to prevent a part of the file system managing the storage from being corrupted. (Kim, column 8, lines 52-56) and improve the performance of storage (Kim, column 6, line 27)

    Regarding claim 8, XIE in view of Kim discloses all of the features with respect to claim 7 as outlined above. XIE does not clearly disclose: wherein the processor is configured to store the journal data in the first memory using a kernel thread related to storing the journal data if available capability of the second memory is within a second value which is greater than the first threshold value.  
    However Kim discloses:
wherein the processor is configured to store the journal data in the first memory using a kernel thread related to storing the journal data if available capability of the second memory is within a second value which is greater than the first threshold value.   (Kim, column 7, line 62- the remap command is issued by the host 200 when the size of usable space of the first logical area 112-1 is smaller than a predetermined or, alternatively, desired value. For example, when usable space does not exist in the first logical area 112-1 because the first logical area 112-1 is full, the remap command is issued; column 6, line 27- performing remapping where a first logical area corresponding to a physical area is converted into a second logical area based on a remap command generated according to a storage condition. Herein, the storage condition may be information associated with a size of a usable space of the first logical area/the second logical area; column 14, line 63- Means (e.g., application programming interface: API) for supporting a journaling function on an operating system may be provided.)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE with the teaching of Kim to prevent a part of the file system managing the storage from being corrupted. (Kim, column 8, lines 52-56) and improve the performance of storage (Kim, column 6, line 27)
  
  Regarding claim 9, XIE in view of Kim discloses all of the features with respect to claim 1 as outlined above. Claim 9 further recites: wherein the second memory comprises at least one random access memory, and at least one memory in the second memory preserves data when the electronic device is powered off. (XIE, [0008], non-volatile memory; [0017], line 3- at least two computer readable storage media, such as flash memory 102, SDRAM 104, and hard disk drive 105.)


   Regarding claim 10, XIE in view of Kim discloses all of the features with respect to claim 1 as outlined above. Claim 10 further recites: wherein the processor is configured to update at least the part of the file data stored in the first memory based at least on the journal data when power supply to the electronic device is blocked or when system crash occurs.  (XIE, [0003], line 3- Unplanned interruptions to the operation of a computer-operated device, such as a power failure, system crash, or improper shut down by a user, file systems can be used to detect and resolve data inconsistencies… line 11- Journaling file systems cut down recovery time by continuously logging changes to the file system in a separate file called a journal.)

 
Claims 6, 11-13, and 16-20 and  are rejected under 35 U.S.C. 103 as being unpatentable over XIE (US 2008/0098040) in view of Kim (US 9,697,116 B2) in further view of Hatzieleftheriou (“Okeanos: Wasteless Journaling for Fast and Reliable Multistream Storage”)


  Regarding claim 6, XIE in view of Kim discloses all of the features with respect to claim 1 as outlined above. XIE in view of Kim does not clearly disclose:

wherein the processor is configured to identify whether the file data corresponds to the designated attribute based on at least one of a directory to which the file data belongs, a file name, an extension, and a file size.  
However Hatzieleftheriou discloses:
wherein the processor is configured to identify whether the file data corresponds to the designated attribute based on at least one of a directory to which the file data belongs, a file name, an extension, and a file size.   (Hatzieleftheriou -page 4, right column, second paragraph- selective journaling makes a decision whether to journal or not an update sequence based on the size of the first write.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE in view of Kim with the teaching of Hatzieleftheriou to improve write latency, transaction throughput and storage bandwidth requirements. (Hatzieleftheriou, abstract)

   

  Regarding claim 11, XIE discloses:  A method of journaling file data by an electronic device, the method comprising: detecting a change in at least a part of file data stored in a first memory;  (XIE, [0023], line 14- Changes to the contents stored on hard disk drive 105 are tracked in journal 103.)
 storing journal data related to the change in a second memory having an attribute different from that of the first memory; (XIE [0006],line 6- storing journal information associated with the file system on a second storage media in the first device, wherein the journal information is distinct from the file system and the data is readable by other devices having a file system compatible with the file system.)  
 and 3Appl. No.: 16/099,557 Response dated: March 2, 2021 Reply to Office Action of: December 2, 2020if a designated condition is satisfied, updating at least the part of the file data stored in the first memory, based at least on the journal data,  (XIE, [0003], line 13-In the event of an unexpected interruption, the file system can be restored to a known good state by reading and replaying the journal when the system restarts.)
and wherein the storing comprises storing, in the second memory: journal data related to a change in at least a part of a data block and metadata of the file data if the file data corresponds to the designated attribute
(XIE, [0030] If the journal is configured to log meta data only in step 320, only changes to the file system are stored in step 325. If, however, the journal is configured to log both data and meta data in 320, changes to the file system as well as changes to the actual data are stored in the journal in step 325; [0003], line 23 - Journaling file systems may record meta-data, that is, information about the data, such as when a data file was created, file size, and storage location, or both data and meta-data.)
or journal data related to a change in at least a part of metadata of the file data if the file data does not correspond to the designated attribute.  (XIE, [0030] If the journal is configured to log meta data only in step 320, only changes to the file system are stored in step 325. If, however, the journal is configured to log both data and meta data in 320, changes to the file system as well as changes to the actual data are stored in the journal in step 325.)
  However XIE does not clearly disclose: 
wherein the storing comprises buffering at least a part of the journal data in a first area of the second memory, and journaling at least a part of the journal data in a second area of the second memory, the method further comprising determining whether the file data corresponds to a designated attribute, and wherein the storing comprises storing, in the second memory: journal data related to a change in at least a part of a data block and metadata of the file data if the file data corresponds to the designated attribute or journal data related to a change in at least a part of metadata of the file data if the file data does not correspond to the designated attribute.  
However Kim discloses: 
wherein the storing comprises buffering at least a part of the journal data in a first area of the second memory, and journaling at least a part of the journal data in a second area of the second memory, (Kim, column 1, lines 45-54, inserting in a first map table, a plurality of entries each formed of a pair of a first logical address directing a first logical area of the storage and a second logical address directing a second logical area of the storage; writing the journal data to a physical area of the storage corresponding to the first logical address; and remapping the first logical address corresponding to the physical area onto the second logical address using the plurality of entries when a size of a usable space of the first logical area is less than a predetermined value; column 2, line 52- writing method further comprises buffering the random data using a random writing buffer before sequentially writing the gathered random data; column 8, line 30- performs a writing operation on the physical area 112 once and performs journaling using the remapping; column 3, lines 57- 67) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE with the teaching of Kim to prevent a part of the file system managing the storage from being corrupted. (Kim, column 8, lines 52-56) and improve the performance of storage (Kim, column 6, line 27)
   However XIE in view of Kim does not clearly disclose:
the method further comprising determining whether the file data corresponds to a designated attribute, and wherein the storing comprises storing, in the second memory: journal data related to a change in at least a part of a data block and metadata of the file data if the file data corresponds to the designated attribute or journal data related to a change in at least a part of metadata of the file data if the file data does not correspond to the designated attribute.  
    However Hatzieleftheriou discloses: 
the method further comprising determining whether the file data corresponds to a designated attribute, and wherein the storing comprises storing, in the second memory: journal data related to a change in at least a part of a data block and metadata of the file data if the file data corresponds to the designated attribute or journal data related to a change in at least a part of metadata of the file data if the file data does not correspond to the designated attribute.  
 (Hatzieleftheriou -page 4, right column, second paragraph- selective journaling makes a decision whether to journal or not an update sequence based on the size of the first write.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE in view of Kim with the teaching of Hatzieleftheriou to improve write latency, transaction throughput and storage bandwidth requirements. (Hatzieleftheriou, abstract)


     Regarding claim 12, XIE in view of Kim in further view of Hatzieleftheriou discloses all of the features with respect to claim 11 as outlined above. Claim 12 further recites:
wherein the updating comprises updating at least the part of the file data stored in the first memory, based at least on the buffered journal data or the journaled journal data.  (XIE, [0003], line 13-In the event of an unexpected interruption, the file system can be restored to a known good state by reading and replaying the journal when the system restarts.)


 Regarding claim 13, XIE in view of Kim in further view of Hatzieleftheriou discloses all of the features with respect to claim 12 as outlined above. Claim 13 further recites: 
wherein the second memory comprises a plurality of random access memories, including a first random access memory corresponding to the first area and a second random access memory corresponding to the second area. (XIE, [0008], line 3- the journal information is stored in non-volatile memory; [0017], line 3- at least two computer readable storage media, such as flash memory 102, SDRAM 104, and hard disk drive 105.)


   Regarding claim 16, XIE in view of Kim in further view of Hatzieleftheriou  discloses all of the features with respect to claim 11 as outlined above. XIE in view of Kim does not clearly disclose:  wherein the determining whether the file data corresponds to the designated attribute comprises: identifying whether the file data corresponds to the designated attribute based on at least one of a directory to which the file data belongs, a file name, an extension, and a file size.
    However Hatzieleftheriou discloses:
wherein the determining whether the file data corresponds to the designated attribute comprises: identifying whether the file data corresponds to the designated attribute based on at least one of a directory to which the file data belongs, a file name, an extension, and a file size. (Hatzieleftheriou -page 4, right column, second paragraph- selective journaling makes a decision whether to journal or not an update sequence based on the size of the first write.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE in view of Kim with the teaching of Hatzieleftheriou to improve write latency, transaction throughput and storage bandwidth requirements. (Hatzieleftheriou, abstract)


  Regarding claim 17, XIE in view of Kim in further view of Hatzieleftheriou  discloses all of the features with respect to claim 11 as outlined above. XIE does not clearly disclose: wherein the storing in the first memory comprises: if available capacity of the second memory is within a first threshold value, storing the journal data in the first memory using a process related to the journal data. 
  However Kim discloses:
wherein the storing in the first memory comprises: if available capacity of the second memory is within a first threshold value, storing the journal data in the first memory using a process related to the journal data.  (Kim, column 7, line 62- the remap command is issued by the host 200 when the size of usable space of the first logical area 112-1 is smaller than a predetermined or, alternatively, desired value. For example, when usable space does not exist in the first logical area 112-1 because the first logical area 112-1 is full, the remap command is issued; column 6, line 27- performing remapping where a a size of a usable space of the first logical area/the second logical area.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE with the teaching of Kim to prevent a part of the file system managing the storage from being corrupted. (Kim, column 8, lines 52-56) and improve the performance of storage (Kim, column 6, line 27)

 
 Regarding claim 18, XIE in view of Kim discloses all of the features with respect to claim 17 as outlined above. XIE does not clearly disclose:
wherein the storing in the first memory comprises: if available capacity of the second memory is within a second threshold value that is greater than the first threshold value, storing the journal data in the first memory using a kernel thread related to storing the journal data.  
   However Kim discloses:
wherein the storing in the first memory comprises: if available capacity of the second memory is within a second threshold value that is greater than the first threshold value, storing the journal data in the first memory using a kernel thread related to storing the journal data.  (Kim, column 7, line 62- the remap command is issued by the host 200 when the size of usable space of the first logical area 112-1 is smaller than a predetermined or, alternatively, desired value. For example, when usable space does not exist in the first logical area 112-1 because the first logical area 112-1 is a size of a usable space of the first logical area/the second logical area; column 14, line 63- Means (e.g., application programming interface: API) for supporting a journaling function on an operating system may be provided.)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE with the teaching of Kim to prevent a part of the file system managing the storage from being corrupted. (Kim, column 8, lines 52-56) and improve the performance of storage (Kim, column 6, line 27)


  Regarding claim 19, XIE in view of Kim discloses all of the features with respect to claim 11 as outlined above. Claim 19 further recites: wherein the second memory comprises at least one random access memory, and at least one memory in the second memory preserves data when the electronic device is powered off.  (XIE, [0008], line 3- the journal information is stored in non-volatile memory; [0017], line 3- at least two computer readable storage media, such as flash memory 102, SDRAM 104, and hard disk drive 105.)


   Regarding claim 20, XIE in view of Kim discloses all of the features with respect to claim 11 as outlined above. Claim 20 further recites: wherein the updating comprises: updating at least the part of the file data stored in the first memory based at least on the journal data when power supply to the electronic device is blocked, or when system crash occurs. (XIE, [0003], line 3- Unplanned interruptions to the operation of a computer-operated device, such as a power failure, system crash, or improper shut down by a user, file systems can be used to detect and resolve data inconsistencies… line 11- Journaling file systems cut down recovery time by continuously logging changes to the file system in a separate file called a journal.)





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166